Citation Nr: 0818550	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-22 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for gastritis.

2.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative arthritis of the lumbar spine with 
radiculopathy of the left leg.

3.  Entitlement to an initial evaluation in excess of 10 
percent for left shoulder impingement syndrome.

4.  Entitlement to an initial evaluation in excess of 10 
percent for traumatic osteoarthritis of the left ankle.

5.  Entitlement to an initial evaluation in excess of 10 
percent for kidney stone with renal colic.

6.  Entitlement to an initial compensable evaluation for 
mitral valve prolapse with ascending aortic aneurysm.

7.  Entitlement to an initial compensable evaluation for 
thrombocytopenia with Gilbert's Disease.

8.  Entitlement to an initial compensable evaluation for 
sinusitis.

9.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2003, June 2005, and March 
2008 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO).

In January 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  Subsequent to the 
hearing, the veteran submitted a substantive appeal for 
several additional issues.  All issues identified on the 
front page of the decision are properly before the Board.


FINDINGS OF FACT

1.  The veteran's gastritis is not manifested by multiple 
small eroded or ulcerated areas.

2.  For the period prior to September 25, 2003, degenerative 
arthritis of the lumbar spine with radiculopathy of the left 
leg was not manifested by a severe limitation of lumbar 
motion; or an intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
or ankylosis of the lumbar spine; or fractured vertebra.

3.  For the period since September 26, 2003, the veteran's 
lumbar disorder has not been manifested by forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

4.  The veteran does not have limitation of motion of the 
left arm at shoulder level, or its equivalent even when range 
of motion loss due to pain; he does not have weakened 
movement, excess fatigability, or incoordination, including 
during flare-ups; he does not have ankylosis of 
scapulohumeral articulation of the left shoulder; and does 
not have malunion or nonunion of the left clavicle.

5.  The veteran's traumatic osteoarthritis of the left ankle 
is manifested by no more than a moderate limitation of 
motion.

6.  The veteran's kidney stone with renal colic is not 
manifested by frequent attacks of colic requiring catheter 
drainage.

7.  The veteran's ascending aortic aneurysm precludes 
exertion.

8.  The veteran's thrombocytopenia with Gilbert's Disease is 
not manifested by stable platelet count between 70,000 and 
100,000, without bleeding.

9.  Sinusitis is not manifested by less than one or two 
incapacitating episodes per year requiring prolonged (four to 
six week) antibiotic treatments, or three to six 
incapacitating episodes per year characterized by headaches, 
pain and purulent discharge.

10.  The veteran does not have a seizure disorder.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 
10 percent for gastritis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.114, Diagnostic Code 7307 (2007).

2.  An initial evaluation in excess of 20 percent for 
degenerative arthritis of the lumbar spine with radiculopathy 
of the left leg have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 
5292, 5293 (2003); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.71a, Diagnostic Codes 
5235 to 5243 (2007).

3.  The criteria for an initial evaluation in excess of 10 
percent for left shoulder impingement syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
4.1-4.7, 4.21, 4.71a, Diagnostic Codes 5201, 5203 (2007).

4.  The criteria for an initial evaluation in excess of 10 
percent for traumatic osteoarthritis of the left ankle have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5262, 5270, 5271, 5272, 5273, 5274 (2007).

5.  The criteria for an initial disability rating in excess 
of 10 percent for kidney stone with renal colic have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
4.1-4.16, 4.115b, Diagnostic Code 7509 (2007).

6.  Resolving reasonable doubt in the veteran's favor, the 
criteria for a 60 percent, but no higher, initial evaluation 
for mitral valve prolapse with ascending aortic aneurysm has 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 4.7, 4.71(a), Diagnostic Codes 7099, 7000, 7110 
(2007).

7.  The criteria for an initial compensable rating for 
thrombocytopenia with Gilbert's Disease have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 
4.117, Diagnostic Code 7705 (2007).

8.  The criteria for an initial compensable rating for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6513 
(2007).

9.  A seizure disorder was not incurred in or aggravated by 
active military service, and it may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

This appeal arises from initial grants of service connection, 
which assigned the initial disability evaluations.  
Therefore, it is not the present level of disability that is 
of primary importance.  Instead, the entire period in 
question must be considered to ensure that consideration is 
given to the possibility of staged ratings, that is, separate 
ratings must be assigned for separate periods of time based 
on the facts found.  The Board has considered whether 
"staged" ratings are appropriate.  See Fenderson v. West, 
12 Vet. App. at 119 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question for any of the disabilities at issue. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

A.  Gastritis

By a rating decision dated June 2005, the veteran was granted 
service connection for gastritis and assigned a 
noncompensable disability rating effective July 1, 2003.  By 
a March 2008 rating decision, the evaluation was increased to 
10 percent effective July 1, 2003.

Under diagnostic code 7307, a 10 percent rating is warranted 
for chronic gastritis, with small nodular lesions, and 
symptoms.  Chronic gastritis with multiple small eroded or 
ulcerated areas and symptoms warrants a 30 percent rating.  
Chronic gastritis with severe hemorrhages or large ulcerated 
or eroded areas warrants a 60 percent rating.  38 C.F.R. § 
4.114.

At his June 2005 VA examination, the veteran gave a history 
of chronic gastritis which started in 1983, but lately did 
not have any complaints from his stomach.  He had never been 
diagnosed to have any ulcer disease.  He used to have nausea, 
excessive gas, and bad malodor; that was in the beginning 
when it was diagnosed.  He now had no specific complaints.  
The diagnosis was noted as mild gastritis in the past, which 
was well controlled with Gaviscon at the present time; no 
major functional impairment from this condition.

An esophagogastroduodenoscopy (EDG) was performed in August 
2007 by Steven Gorcey, M.D.  The findings showed evidence of 
Grade II esophagitis of the esophagus; small linear erosion; 
Z-line located at 36 cm. from the gums; normal stomach; and 
normal appearing duodenum. 

An October 2007 letter from Dr. Gorcey indicated that the 
veteran was under his care for his chronic gastritis.  The 
veteran had evidence of Grade II esophagitis with erosion.  
He had severe constipation with constant abdominal distress 
and diverticulitis.  Dr. Gorcey noted constant abdominal 
distress symptoms which included daily nausea, diarrhea, 
intermediate weight loss and gain, and hyperactive bowel.  
Through colonoscopy polyps and diverticulitis were 
determined.

A January 2005 VA examination was found inadequate for rating 
purposes and a new examination was conducted in December 
2007.

At the December 2007 VA examination, the veteran reported 
abdominal pain and belching and passing flatus when he ate, 
especially when he ate greasy food.  He stated he had pain in 
the epigastric area ever since the military service.  His 
weight has been stable.  Greasy food exacerbated his 
symptoms.  He had to watch what he ate.  He denied any 
hematemesis, but did have rectal bleeding.  Colonoscopy 
showed internal hemorrhoids, diverticulosis, and polyps.  
Symptoms were noted as stable.  The veteran was taking 
Aciphex which has helped.  He started taking this medication 
a few months before.  It was noted that there was some 
relation of symptoms to stress.  He was constipated 
chronically and following a high fiber diet.  

It was noted that the veteran had an upper endoscopy recently 
with his gastroenterologist which showed Grade II esophagitis 
with erosion.  He had symptoms on a daily basis, especially 
in the morning.  The examination showed the abdomen to be 
soft, nontender, nondistended, with normal bowel sounds.  
There was no organomegaly.

At no time during the appeal period has there been objective 
evidence of gastritis manifested by multiple small eroded or 
ulcerated areas.  Thus, he is not entitled to an increased 
initial rating under Diagnostic Code 7307.

The Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In sum, the weight of the credible evidence shows that the 
veteran's service-connected gastritis disability is no more 
than 10 percent disabling under Diagnostic Code 7307.  As the 
preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule is not applicable, and the Board 
must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Degenerative arthritis of the lumbar spine with 
radiculopathy of the left leg.

By a rating decision dated October 2003, the veteran was 
granted service connection for degenerative arthritis of the 
lumbar spine with radiculopathy of the left leg and assigned 
a 20 percent disability rating effective July 1, 2003.  This 
disability rating has remained in effect since that time.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The veteran filed his claim in July 2003.  While this appeal 
was pending the applicable rating criteria for spinal 
disabilities under 38 C.F.R. § 4.71a, were revised effective 
September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).
The veteran was notified of the change in criteria by a March 
2008 statement of the case.

The timing of this change requires the Board to first 
consider the claim under the old regulations for any period 
prior to the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the new regulations and consider 
whether an increased rating is warranted under the new 
criteria.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Old Regulations.  At all times during the course of the 
appeal under 38 C.F.R. § 4.71a, Under Diagnostic Code 5010 
(2003), traumatic arthritis is rated as degenerative 
arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2003), degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) a 
moderate limitation of motion warranted a 20 percent 
disability rating.  A severe limitation of lumbar motion 
warranted a 40 percent disability rating.

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months warrants a 40 percent rating.  A 20 percent evaluation 
is warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  38 C.F.R. § 4.71a

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  Id.

New Regulations (effective on and after September 26, 2003).

As noted above under 38 C.F.R. § 4.71a (2007), a lumbar 
disorder such as that presented in this case is evaluated 
under the general formula for back disorders.  The rating 
criteria are controlling regardless whether there are 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  In this respect, a 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Id.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Id.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4): Round each range of motion measurement to the 
nearest five degrees.  Id.

At an August 2003 VA examination, range of motion of the 
lumbar spine was noted as forward flexion from 0 to 90 
degrees, backward extension from 0 to 20 degrees, lateral 
rotation from 0 to 20 degrees, and lateral flexion from 0 to 
25 degrees.  His gait was noted as stable.  The examiner 
noted deep tendon reflexes in the lower extremities with 
reinforcement were symmetrical.  The sensory examination 
showed questionable decreased pinprick on the outer margin of 
the left leg.  Motor strength was 5/5 with mild weakness of 
the left gastrocnemius muscle of 5-/5.  The remainder of the 
neurological examination was nonfocal.

At a November 2005 VA examination the veteran reported no 
urinary incontinence, no urinary frequency, no fecal in 
continence, no leg or foot weakness, no numbness, no 
paresthesias, no falls, and no unsteadiness.  The veteran 
reported moderate flare-ups two to three days a week.  The 
veteran noted that he could not stand or walk as an 
additional limitation or other functional impairment during 
flare-ups.  Precipitating or aggravating factors included 
overexertion, sitting, bending, and twisting.  He reported 
moderate fatigue, severe decreased motion and stiffness in 
the lower back.  The veteran noted mild weakness in the legs 
as well as moderate spasm in the low back.  He reported sever 
low back pain which was constant with radiation of pain into 
the left leg.  The veteran used no assistive devices or aids.  
He was able to walk a 1/4 mile.  

The examination showed normal posture and head position.  The 
veteran's gait was normal.  Lumbar flatting was moderate and 
there was no thoracolumbar spine ankylosis.  The examiner 
noted mild spasm with no atrophy and moderate guarding.  Pain 
with range of motion was moderate.  There was moderate 
tenderness and no weakness.  The examiner noted that muscle 
spasm, localized tenderness, or guarding were not severe 
enough to be responsible for abnormal gait or abnormal spinal 
contour.  Active range of motion was flexion from 0 to 40 
degrees with pain at 30 degrees and ending at 40 degrees; 
extension to 0 degrees with pain beginning and ending at 0 
degrees; left lateral flexion from 0 to 10 degrees with pain 
beginning at 0 degrees and ending at 10 degrees; right 
lateral flexion from 0 to 20 degrees with pain beginning at 0 
degrees and ending at 20 degrees; left lateral rotation from 
0 to 10 degrees with pain beginning at 0 degrees and ending 
at 10 degrees; right lateral rotation from 0 to 20 degrees 
with pain beginning at 0 degrees and ending at 20 degrees.

Passive range of motion was flexion from 0 to 40 degrees, 
extension to 0 degrees, left lateral flexion from 0 to 10 
degrees, right lateral flexion from 0 to 20 degrees, left 
lateral rotation from 0 to 10 degrees, and right lateral 
rotation from 0 to 20 degrees.  The examiner noted that there 
was no additional limitation of motion on repetitive use of 
the joint due to pain, fatigue, weakness, or lack of 
endurance.  

The sensory examination of the left lower extremity was 
normal to vibration, pain (pinprick), light touch, and 
position sense.  X-rays showed multilevel degenerative 
changes with minimal compression anteriorly of the L4 
vertebral body of uncertain age.  The EMG study showed no 
electrodiagnostic evidence of peripheral polyneuropathy or 
left lumbosacral radiculopathy.

A June 2006 radiological report from NNMC Bethesda, Maryland 
noted the L4 vertebral body appeared somewhat more compressed 
on the current examination.  Degenerative changes at other 
levels of the spine have also worsened since 2000.  Disc 
space narrowing was seen at L1-2 and L3-4.  It was noted that 
these had worsened from the previous examination.

An August 2006 MRI of the lumbar spine from Advanced Open MRI 
showed disc bulge and bilateral lateral recess stenosis noted 
at L2-L3 and L3-L4 levels; no significant spinal canal 
stenosis was seen.

At a September 2007 VA examination, the veteran reported 
receiving physical therapy for his back throughout the years 
with no improvement.  It was noted he wore a back brace.  He 
stated the pain radiated down his left leg.  He reported no 
sensation changes, but the pain was constant.  The pain was 
worse with sitting, standing, bending, and lifting.  The 
examiner noted no incapacitating episodes and no flare-ups.  
There were no bowel or bladder changes.  There was no 
weakness.  The veteran stated he was unable to lift heavy 
objects, bend, squat, sit, or stand for long periods of time 
at work or at home.  

The examination showed no axial tenderness and no deformities 
of the lumbosacral spine.  There was no pain palpation and no 
cellulitis.  There was decreased range of motion in all 
planes due to the veteran's complaint of pain.  He was able 
to flex to 60 degrees, extend to 20 degrees, side bend right 
to 20 degrees, side bend left to 15 degrees, rotate right to 
15 degrees, and rotate left to 15 degrees.  He complained of 
pain in all ranges of motion.  After repetitive motion, there 
was no additional loss of joint function due to pain, 
fatigue, or lack of endurance.  Straight leg test was 
positive on the left.  Babinski sign was downgoing 
bilaterally.  Deep tendon reflexes were even at 2/4.  Muscle 
strength was 5/5 distal and proximal in both lower 
extremities.  Sensation was grossly intact to light touch and 
straight leg raising test was negative.  Muscle tone was 
noted as normal.  

At his January 2008 Travel Board hearing, the veteran 
testified that he wore a back brace and experienced pain.  
During flare-ups, he indicated his pain radiated down his 
left leg.  He reported no muscle spasms.  He indicated he 
could bend forward but could not bend his legs up.  He denied 
any nerve problems because of his back such as numbness or 
tingling in his legs.  He testified he took Motrin 800mg to 
relieve his back pain.  

When the veteran's service connected degenerative arthritis 
of the lumbar spine with radiculopathy of the left leg is 
evaluated under the old rating criteria, and in light of all 
pertinent medical records, including reported degrees of 
lumbar motion, and effects of pain on use (38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca), it is found that the disorder is 
productive of no more than moderate limitation of lumbar 
motion, warranting a 20 percent evaluation under Diagnostic 
Code 5292.  The August 2003 VA examination showed forward 
flexion from 0 to 90 degrees, backward extension from 0 to 20 
degrees, lateral rotation from 0 to 20 degrees, and lateral 
flexion from 0 to 25 degrees.  The veteran's gait was noted 
as stable.

From September 2002, the disability may be rated based on 
incapacitating episodes (under the revised Code 5293, then 
from September 26, 2003 under Code 5243).  The medical 
records showed no evidence supporting a rating greater than 
20 percent under Diagnostic Code 5293.  The medical evidence 
did not show intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  Hence, there 
is no basis for rating based on incapacitating episodes.

The symptoms which are attributed to the veteran's service-
connected lumbar disability are not shown at any time to be 
of such a nature or severity or to result in such functional 
limitations as to warrant a scheduler evaluation in excess of 
the assigned 20 percent rating under the new criteria.  The 
September 2007 VA examination showed no axial tenderness and 
no deformities of the lumbosacral spine.  There was no pain 
to palpation.  Flexion was to 60 degrees, extension to 20 
degrees, side bending right to 20 degrees, side bending to 
the left to 15 degrees, rotation right to 15 degrees, and 
rotation to the left to 15 degrees.  The examiner noted no 
incapacitating episodes and no flare-ups.  There was no 
weakness.  After repetitive motion, there was no additional 
loss of joint function due to pain, fatigue, or lack of 
endurance.  

Whether the degenerative arthritis of the lumbosacral spine 
with radiculopathy of the left leg are evaluated under the 
new rating criteria, no more than a 20 percent rating is 
warranted, as the medical evidence does not show that the 
veteran had forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

Looking at any lumbar neurological dysfunction while the 
veteran complained of pain and numbness going down the left 
leg and the veteran had been diagnosed with left leg 
radiculopathy based on this complaint; there is no 
electrodiagnostic evidence of sensory or motor peripheral 
neuropathy or L/S radiculopathy.  Since the veteran has not 
been diagnosed with associated neurological conditions, a 
separate evaluation is not warranted.

In light of the foregoing, the clinical findings reported do 
not warrant an increased rating under any applicable 
criteria.  Hence, the claim must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C.  Left shoulder impingement syndrome

By a rating decision dated June 2005, the veteran was granted 
service connection for left shoulder impingement syndrome and 
assigned a 10 percent disability evaluation effective July 1, 
2003.  This disability evaluation has remained in effect 
since that time.

The veteran's service-connected left shoulder disability is 
currently rated pursuant to 38 C.F.R. 4.71a, Diagnostic Codes 
5299-5203 [clavicle or scapula, impairment of]. See 38 C.F.R. 
§ 4.27 (2007) [hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen]; see also 38 C.F.R. § 4.27 [unlisted disabilities 
requiring rating by analogy will be coded first the numbers 
of the most closely related body part and "99"].

Under Diagnostic Code 5203, a 10 percent rating is assigned 
for malunion of the scapula or nonunion of the scapula 
without loose movement.  A 20 percent rating is warranted for 
dislocation of the clavicle or scapula, or nonunion of the 
clavicle or scapula with loose movement.  Or the disability 
can be rated on impairment of function of the contiguous 
joint.  The assigned percentages are the same for the major 
and minor extremities.  See 38 C.F.R. § 4.69, supra.

The Board observes that the veteran's left upper extremity is 
his minor extremity. See 38 C.F.R. § 4.69 (2007) [a 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes, and only one 
extremity is to be considered major].

Under Diagnostic Code 5201, limitation of motion to shoulder 
level in the major or minor extremity warrants a 20 percent 
evaluation.  Limitation of motion to midway between the side 
and shoulder level warrants a 20 percent evaluation in the 
minor extremity.  Limitation of motion to 25 degrees from the 
side warrants a 30 percent evaluation for the minor 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2007).

The normal range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

At an August 2003 VA examination, the veteran reported pain 
only on shoulder motion.  The examination showed demonstrated 
abduction to 90 degrees, forward elevation to 140 degrees, 
internal rotation to 80 degrees, and external rotation to 75 
degrees with no laxity.

At a June 2005 VA examination, the examination showed no 
flare-ups and no inflammatory arthritis.  It was noted that 
he veteran was right hand dominant.  The veteran reported 
mild pain in both shoulders at the end of internal rotation.  
Five repeated movements of the left shoulder showed no change 
in range of motion.  There was no essential increase in 
weakness, fatigue or lack of endurance.  There was mild 
objective evidence of painful motion.  There was no edema, 
effusion, instability, or weakness.  There was tenderness 
noted on the left shoulder on the greater tuberosity area.  

Range of motion of the left shoulder was flexion from 0 to 
180 degrees, abduction from 0 to 180 degrees, external 
rotation from 0 to 90 degrees, and internal rotation was 0 to 
70 degrees.  Impingement test was positive on the left side.  
X-ray of the bilateral shoulders showed no significant 
degenerative changes.

At a September 2007 VA examination, the veteran reported left 
shoulder pain two to three times per week.  It was worse with 
certain types of motion.  He had some physical therapy with 
not much relief of pain.  He reported no incapacitating 
episodes, no flare-ups, no problem with repetitive use, no 
assistive devices, and no interference with job or daily 
activity.

The examination showed no deformities, no cellulitis, and no 
pain to palpation.  He was able to forward flex to 180 
degrees, abduct to 180 degrees, and external and internal 
rotation was to 90 degrees.  The veteran had a positive 
impingement sign.  There was a negative arm drop test.  Motor 
strength was 5/5 in all planes of motion.  The examiner noted 
that after repetitive motion of the left shoulder, there was 
no additional loss of joint function due to pain, fatigue, or 
lack of coordination.  

As noted above, the veteran's service-connected left shoulder 
disability is currently rated as 10 percent disabling by 
analogy to Diagnostic Code 5203.  See 38 C.F.R. § 4.20 (2007) 
[when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO, Diagnostic 
Code 5203.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

The medical evidence of record does not indicate that there 
currently exists dislocation of the clavicle or scapula, or 
nonunion of the clavicle or scapula with loose movement.  
Such pathology is required for the assignment of a 20 percent 
disability rating under Diagnostic Code 5203.  Crucially, in 
the Board's estimation, symptomatology under Diagnostic Code 
5201 (limitation of motion with pain) is synonymous with the 
veteran's current complaints as well as the objective medical 
evidence.

The Board notes in passing that review of the medical 
evidence demonstrates there is no evidence of complete bony 
fixation (ankylosis) of the right shoulder to allow for 
rating under Diagnostic Codes 5200.  Additionally, there is 
no indication of malunion, recurrent dislocation, fibrous 
union, nonunion or loss of head of the humerus in the medical 
evidence to allow for a rating under Diagnostic Code 5202.

Similarly, the veteran is not entitled to a 20 percent rating 
under Diagnostic Code 5201 for limitation of his arm.  For 
the veteran to be entitled to a 20 percent rating, at a 
minimum, the evidence would have to show limitation of motion 
of the arm at the shoulder level, or at 90 degrees.  However, 
the evidence has not shown such a finding.  When examined by 
VA in September 2007, showed forward flexion to 180 degrees, 
abduction to 180 degrees, and external and internal rotation 
to 90 degrees.  In addition, the examiner noted no additional 
loss of joint function due to pain, fatigue, or lack of 
coordination.  

Since the findings from the VA examinations have shown 
flexion and abduction of the shoulder consistently greater 
than 90 degrees by a fairly large number of degrees, nor do 
private treatment records on filed show otherwise, it is 
determined that the veteran's loss of motion of the shoulder 
(even with the factors in 38 C.F.R. §§ 4.40 and 4.45 
considered) is not the equivalent of limitation of motion of 
the arm at the shoulder level.  Accordingly, even with the 
factors in 38 C.F.R. §§ 4.40 and 4.45 considered, the 
clinical findings pertaining to left shoulder range of motion 
and its manifestations do not more nearly approximate the 
assignment of a 20 percent evaluation under Code 5201.

Furthermore, when the veteran's left shoulder disability was 
rated in June 2005, the RO granted the 10 percent rating 
specifically based on objective evidence of painful motion 
with slight limitation of motion.  Inasmuch as the evidence 
dated subsequently (since June 2005) has failed to reveal 
that the left shoulder disability is evidenced by malunion or 
nonunion of the clavicle or scapula, then necessarily the 
currently assigned 10 percent evaluation continues to be 
based on evidence of painful motion.  Thus, the veteran's 10 
percent rating already includes consideration of pain on 
motion, including during flare-ups.

This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The current evidence 
demonstrates that an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b) is not warranted.  The 
evidence does not show that the veteran has had frequent 
periods of hospitalization or in fact any hospitalizations 
for his left shoulder disability.  Regarding marked 
interference with employment, the veteran's disability 
manifests itself in ways that are contemplated in the rating 
schedule. There are no unusual manifestations regarding the 
veteran's disability.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the preponderance of the evidence is 
against the veteran's claim.

D.  Traumatic osteoarthritis of the left ankle

By a rating decision dated October 2003, the veteran was 
granted service connection for traumatic osteoarthritis of 
the left ankle and assigned a 10 percent disability 
evaluation effective July 1, 2003.  This disability rating 
has remained in effect.

The appellant is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  A 10 percent evaluation is warranted 
for limitation of motion of the ankle which is moderate.  The 
maximum evaluation available under Diagnostic Code 5271 is 20 
percent, and it requires marked limited motion of the ankle.  
The average normal range of motion of the ankle is from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II.

Diagnostic Code 5270 provides a 30 percent rating for 
ankylosis of the ankle in plantar flexion between 30 degrees 
and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  
Significantly, ankylosis of the appellant's left ankle has 
never been clinically demonstrated.

The criteria for diagnostic code 5262 (impairment of the 
tibia and fibula) are as follows: 20 percent with moderate 
knee and ankle disability; and a 30 percent with marked knee 
or ankle disability.

Under the criteria of Diagnostic Code 5272, ankylosis of the 
subastragalar or tarsal joint, in good weight-bearing 
position, warrants a 10 percent rating, and, in poor weight- 
bearing position, warrants a 20 percent rating.

Under the criteria of Diagnostic Code 5273, malunion of the 
os calcis or astragalus with moderate deformity warrants a 10 
percent rating, and a marked deformity warrants a 20 percent 
rating.

Under the criteria of Diagnostic Code 5274, astragalectomy, 
i.e., the removal of the astragalus or talus, Stedman's 
Medical Dictionary, 159 (27th ed. 2000), warrants a 20 
percent rating.

Under Diagnostic Codes 5003 and 5010, arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, limitation 
of motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
major joint or group of minor joints.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

At an August 2003 VA examination, x-rays showed mild 
osteoarthritic changes.  The examination showed no pedal 
edema.  There was no lymphadenopathy.  Dorsiflexion was to 20 
degrees and plantar flexion was to 30 degrees with no laxity.  

At an August 2004 VA examination, dorsiflexion was from 0 to 
10 degrees, plantar flexion was 0 to 40 degrees, supination 
was 0 to 24 degrees, and pronation was from 0 to 5 degrees.  
There was no varus or valgus angulation of os calcis.  X-rays 
showed mild degenerative changes.  

At a June 2005 VA examination, the veteran complained of 
occasional pain in the left ankle when he walked.  The 
examiner noted mild pain of the left ankle at the end of 
supination and pronation.  Five repeated movements of the 
left ankle showed there was no change in range of motion.  
There was no essential increase in weakness, fatigue, or lack 
of endurance.  Pain was the major functional impact which 
affected jogging.  Objective evidence of painful motion was 
noted as mild.  There was no edema, effusion, instability, or 
weakness.  There was tenderness on the lateral aspect.  There 
was no ankylosis.  Left ankle dorsiflexion was noted up to 
neutral.  Plantar flexion was 0 to 30 degrees, supination was 
0 to 26 degrees, and pronation was 0 to 5 degrees.  There was 
no varus or valgus angulation of the os calcis.  

At a September 2007 VA examination, the veteran reported 
wearing a left ankle brace.  The veteran stated that since 
his initial left ankle injury he has had multiple 
sprains/strains when he was stepping off the curb or stepping 
on uneven surfaces.  There were no incapacitating episodes, 
no flare-ups, no problem with repetitive use, and 
interference with his job or daily activities.  

Examination of the left ankle showed no swelling and no 
cellulitis.  He was able to dorsiflex to 15 degrees and 
plantar flex to 40 degrees.  Motor strength was 5/5 in all 
planes of motion of the ankle.  The examination was negative 
for instability.  After repetitive motion of the left ankle 
there was no additional loss of joint function due to pain, 
fatigue, or lack of coordination.  

At his January 2008 Travel Board hearing, the veteran 
testified that his ankle gave out on him and he could not 
move around a lot and took Motrin for the pain.  The veteran 
denied swelling, redness, or heat.

The clinical findings of record do not reveal a left ankle 
disability picture that warrants an evaluation in excess of 
the assigned 10 percent.  

The June 2005 VA examination showed objective evidence of 
painful motion noted as mild.  There was no edema, effusion, 
instability, or weakness.  There was tenderness on the 
lateral aspect.  There was no ankylosis.  Left ankle 
dorsiflexion was noted up to neutral.  Plantar flexion was 0 
to 30 degrees, supination was 0 to 26 degrees, and pronation 
was 0 to 5 degrees.  There was no varus or valgus angulation 
of the os calcis.  

At a September 2007 VA examination, range of motion was 
dorsiflexion to 15 degrees and plantar flexion to 40 degrees.  
Motor strength was 5/5 in all planes of motion of the ankle.  
The examination was negative for instability.  After 
repetitive motion of the left ankle there was no additional 
loss of joint function due to pain, fatigue, or lack of.  The 
normal range of motion is from zero to 20 degrees of 
dorsiflexion and from zero to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.  This evidence is consistent with 
a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5271 for moderate limitation of motion of the ankle.

At no time does the medical evidence demonstrate ankylosis of 
the left ankle.  Thus, thus a higher rating under Diagnostic 
Code 5270 is not for consideration.

Under Diagnostic Code 5272, the maximum disability rating 
available is 20 percent and that requires ankylosis of the 
subastragalar or tarsal joint in poor weight-bearing 
position.  Under Diagnostic Code 5273, the maximum disability 
rating available is 20 percent and that requires malunion of 
the os calcis or astragalus with marked deformity.  Under 
Diagnostic Code 5274, the maximum disability rating available 
is 20 percent and that requires astragalectomy.  As 
previously discussed, there exists no medical evidence to 
support a finding that the appellant has ankylosis or a 
deformity such as contemplated by these criteria.  Therefore, 
none of these diagnostic codes provides a basis for an 
increased rating.

VA examinations have showed ligaments within normal limits 
with no instability. Motor, sensation, and pulses were all 
noted as within normal limits.  X-rays showed mild 
degenerative changes. .

The examinations and x-rays have not shown nonunion of the 
tibia and fibula, or a malunion with marked or moderate knee 
or ankle disability which would warrant a higher evaluation 
under Diagnostic Code 5262.

Finally, the veteran's traumatic osteoarthritis of the left 
ankle does not cause additional functional impairment due to 
pain on use so as to warrant the assignment of a higher 
disability evaluation under the provisions of 38 C.F.R. §§ 
4.40 and 4.45.  As noted above, there is no objective 
evidence to show that the veteran has additional functional 
loss due to pain, weakness, fatigue, or any other symptom to 
a degree that would support a rating in excess of the 10 
percent under the applicable rating criteria for the period.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 207-7.

It is concluded that the veteran is adequately compensated 
for his demonstrated level of symptomatology by the assigned 
10 percent evaluation.  The additional factors to be 
considered under 38 C.F.R. §§ 4.40 and 4.45 do not support a 
higher evaluation for the period in question.

E.  Kidney stone with renal colic

By a rating decision dated June 2005, the veteran was granted 
service connection for renal colic and assigned a 
noncompensable evaluation effective July 1, 2003.  By a 
rating decision dated March 2008 the veteran's disability 
rating was increased to 10 percent for kidney stone with 
renal colic effective July 1, 2003.

Renal lithiasis is evaluated under Diagnostic Code 7508.  
This diagnostic code evaluates nephrolithiasis as 
hydronephrosis, except for recurrent stone formation 
requiring one or more of the following: (1) diet therapy, (2) 
drug therapy, (3) invasive or non-invasive procedures more 
than two times a year, in which case a 30 percent evaluation 
is warranted.  38 C.F.R. § 4.115b, Diagnostic Code 7508.

Hydronephrosis is evaluated under Diagnostic Code 7509.  This 
diagnostic code provides a 10 percent evaluation for only an 
occasional attack of colic, not infected and not requiring 
catheter drainage.  A 20 percent evaluation is warranted for 
frequent attacks of colic, requiring catheter drainage.  A 30 
percent evaluation requires frequent attacks of colic with 
infection (pyonephrosis), kidney function impaired.  Severe 
hydronephrosis is rated as renal dysfunction.  38 C.F.R. § 
4.115b, Diagnostic Code 7509.

At an August 2003 VA examination, the veteran reported 
passing a ureteral stone in 1997 and had not passed any since 
and the passing of the stone was a one time occurrence only.  
The stone was analyzed and the veteran reported no particular 
treatment based on analysis of the stone and evaluation for 
stone forming states.

At a June 2005 VA examination, the veteran reported passing a 
kidney stone in 1996 and 1997.  The veteran indicated that 
doctors determined the stones were heat related due to 
jogging which caused dehydration.  The assessment was two 
episodes of renal colic, followed by passage of a kidney 
stone.  The veteran stated he was voiding normally and had 
erections.  

At a February 2008 VA examination, the veteran reported 
voiding normally; however, he complained of urgency, 
frequency every two hours, and nocturia three to four times.  
Sometimes he had a sense of urgency but did not pass any 
urine.  He drank at least three 16 ounce bottles of water a 
day.  There was a history of kidney stones but no new stones 
episodes.  No clinical residuals of kidney stone disease was 
noted.  Urinalysis was noted as normal.  Creatinine and 
estimated GFR were normal.  

The last medical documentation of a renal calculus was in 
1997 approximately 11 years ago.  Since then, the veteran has 
had other urinary problems.  There is no competent medical 
opinion linking these symptoms to the service-connected renal 
calculus.  More significant to this claim, there is no 
competent evidence of the criteria for a higher rating.  The 
pertinent records have been obtained and they do not show 
that the veteran has recurrent stone formation requiring diet 
therapy, drug therapy, or invasive or non-invasive 
procedures.  Neither is there competent evidence of frequent 
attacks of colic, requiring catheter drainage, infection 
(pyonephrosis), or of impairment of kidney function.  While 
the veteran may feel that his service-connected renal calculi 
residuals warrant a higher evaluation, the findings of the 
trained medical professionals are substantially more 
probative and, in this case, establish that the service-
connected residuals do not approximate any applicable 
criteria for a higher rating.  The medical reports provide 
the preponderance of evidence and that body of evidence is 
against the claim for a higher evaluation.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.

F.  Mitral valve prolapse with ascending aortic aneurysm

By a rating decision dated October 2003, the veteran was 
granted service connection for mitral valve prolapse with 
ascending aortic aneurysm and assigned a noncompensable 
disability evaluation effective July 1, 2003.  This 
disability evaluation has remained in effect.

The veteran's service-connected mitral valve prolapse 
disability and ascending aortic aneurysm has been rated as 
analogous to the criteria for valvular heart disease and 
aortic aneurysm found at 38 C.F.R. § 4.104, Diagnostic Codes 
7000-7110.  See 38 C.F.R. § 4.20 (When an unlisted condition 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.).  

Valvular heart disease is rated at 10 percent when a workload 
of greater than 7 metabolic equivalents (METs) but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or continuous medication is required.  
38 C.F.R. § 4.104.

Aortic aneurysms are evaluated under Diagnostic Code 7110.  
If the aneurysm is five centimeters or larger in diameter, 
or; if symptomatic, or; for indefinite period from date of 
hospital admission for surgical correction, including any 
type of graft insertion, a 100 rating is warranted.  
Precluding exertion, a 60 rating is warranted.

The residuals of surgical correction are evaluated according 
to the organ systems affected.  A rating of 100 percent is 
assigned as of the date of admission for surgical correction.  
Six months following discharge, the appropriate disability 
rating is determined by mandatory VA examination.  See 38 
C.F.R. § 4.104, Diagnostic Code 7100.

Service medical records note that the veteran was evaluated 
for a heart murmur in 1982.  He was diagnosed with mild 
mitral valve prolapse which was noted to be hemodynamically 
insignificant.  X-rays revealed no abnormalities.  Periodic 
echocardiograms have demonstrated that the veteran has an 
ascending aortic aneurysm that has been stable in size at 4.7 
cm.  

Studies from Deborah Heart and Lung Center in 2002 show that 
the veteran underwent a Thallium test.  He had no symptoms 
and excellent functional capacity.  His ejection fraction was 
68 percent with a workload of 15 METs.

At an August 2003 VA examination, the diagnosis noted mitral 
valve prolapse which was noted to be clinically 
insignificant.  

CT scans from Deborah Heart and Lung Center dated 2001 to 
2004 show in 2004 a 4.2 cm. ascending aortic aneurysm with no 
significant interval change since the prior examination in 
May 2003.  The diameter of the innominate artery utilizing 
standard and 3D reconstruction was 17 mm, which was 
unremarkable.  The remaining vessels in the neck were normal.  

At a June 2005 VA examination, the veteran reported he never 
had hypertension and the examiner noted he did not have 
hypertension.  The examiner noted the Deborah Heart and Lung 
Center CT results in 2004 and stress test results.  The 
examiner noted that the stress test was normal and his 
activity level was about 12 to 15 METS.  It was noted that 
the veteran was very active.  His activity level was noted as 
at least 10 METs on clinical evaluation.  The diagnoses noted 
mitral valve prolapse, with no major functional impairment 
due to this at the present time; and aortic aneurysm, 4.7 cm. 
in diameter of the ascending aorta.  

An August 2006 letter from Deborah Heart and Lung Center 
indicated that the veteran was seen in March 2006 for his 
ascending aortic aneurysm.  Test results revealed the 
aneurysm remained stable.  It was noted that the veteran was 
to preclude exertion, avoid all types of isometric exercise 
and heavy power lifting.  It was noted that he must maintain 
a normal blood pressure along with a normal cholesterol 
level.

A January 2007 letter from Deborah Heart and Lung Center 
indicated that the veteran had been seen on an annual basis 
for his ascending aortic aneurysm and mitral valve prolapse.  
It was again noted that the veteran was to preclude exertion 
and avoid all types of isometric exercise and heavy power 
lifting.  

At a September 2007 VA examination, the veteran reported no 
chest pain or shortness of breath.  He was told not to 
exercise and to "preclude exertion".  The examination 
showed ascending aortic aneurysm.  The clinical functional 
capacity was 10 METs.  Ejection fraction was normal.  There 
was no rest pain.  There was no claudication or lower 
extremity symptoms.  The examiner noted that the mitral valve 
prolapse with ascending aortic aneurysm did not preclude 
exertion.  The examiner stated that exercise was often 
recommended for those with aortic aneurysm as it helped to 
stabilize the blood pressure, which reduced pressure in the 
aneurysm.  Only heavy lifting was not advisable.

At his January 2008 Travel Board hearing, the veteran 
testified that he experienced palpitations a couple times a 
month; however, he noted that he aortic aneurysm precluded 
him from exertion and a lot of social activities.  

Although the September 2007 VA examiner noted that the 
veteran's ascending aortic aneurysm did not preclude 
exertion, the physician's at the Deborah Heart and Lung 
Center who had been treating the veteran for his mitral valve 
prolapse and aortic aneurysm annually since 2001, noted on 
more than one occasion that the veteran was precluded from 
exertion and heavy lifting.  Resolving doubt in the veteran's 
favor, the Board finds the veteran's ascending aortic 
aneurysm precludes exertion therefore warranting a 60 percent 
disability evaluation under Diagnostic Code 7110.  

There is no evidence that a 100 percent disability evaluation 
is warranted under Diagnostic Code 7110 as there is no 
medical evidence that the aneurysm is five centimeters or 
larger in diameter, or; symptomatic, or; surgical correction, 
including any type of graft insertion.

G.  Thrombocytopenia with Gilbert's Disease

By a rating decision dated October 2003, the veteran was 
granted service connection for thrombocytopenia with 
Gilbert's Disease and assigned a noncompensable disability 
evaluation effective July 1, 2003.  This disability 
evaluation has remained in effect.

Thrombocytopenia, primary, idiopathic or immune: Platelet 
count of less than 20,000, with active bleeding, requiring 
treatment with medication and transfusions shall be rated 100 
percent.  Platelet count between 20,000 and 70,000, not 
requiring treatment, without bleeding shall be rated 70 
percent.  Stable platelet count between 70,000 and 100,000, 
without bleeding shall be rated 30 percent.  Stable platelet 
count of 100,000 or more, without bleeding shall be rated 0 
percent.  38 C.F.R. § 4.117, Diagnostic Code 7705.

Medical records from Seth Beck, M.D., of Hematology/Oncology 
Associates in 2001 noted that a liver ultrasound failed to 
demonstrate evidence of portal hypertension or splenic 
enlargement.  It was noted that the veteran did not require 
any treatment unless platelets were equal to or less than 
25,000.  At the time of the examination, the veteran's 
platelet count was 123,000.  The physician indicated the 
veteran might never require treatment.  2003 records show a 
platelet count of 155,000.  There was no evidence of bleeding 
or bruising.  White count was 5.1 and hemoglobin was 15.1.  
Annual platelet counts were recommended.  

At an August 2003 VA examination, the examiner noted that the 
veteran had a diagnosis of Gilbert's Disease which is a non 
disease in which there is slight elevation of the bilirubin, 
of absolutely no consequence.  It was noted that the veteran 
was found to have only mild increase in the platelets in 
2001, the platelets noted to be 130,000 at that time.  The 
veteran was known to have platelet counts as high as 210,000 
in 1988.  The examiner stated if it were not for automated 
platelet counts, the veteran's thrombocytopenia would have 
never come to light.  The examination showed no enlargement 
of the liver or spleen.

The veteran was evaluated by a hematologist and a hematology 
note in 2003 noted the platelet count was 155,000 on April 
18, 2003 and 145,000 on April 25, 2003.  The examiner noted 
that thrombocytopenia is considered to be a platelet count of 
140,000 or less and by the records the veteran has met the 
criteria only once when in June 2001 his platelet count was 
130,000.  It was noted that the veteran might have 
intermittent borderline thrombocytopenia and that was of no 
clinical consequence.  

At a June 2005 VA examination, it was noted that the veteran 
had never been treated for thrombocytopenic purpura and had 
no history of splenomegaly.  He had complaints of tiredness, 
occasional jaundice, and never had any treatment with 
prednisone.  There was no history of spleen enlargement, 
splenectomy, or any other surgery.  The veteran stated that 
his platelet count was in the 100,000s but was adequate at 
present time.  There was no history of bleeding.  

It was noted that the veteran also had a diagnosis of 
Gilbert's syndrome which was a congenital hyperbilirubinemia, 
bilirubin metabolism condition due to enzyme deficiency.  He 
had no specific complaints with this other than occasional 
jaundice and no hepatomegaly.  The veteran was not on any 
treatment for this.  

At his January 2008 Travel Board hearing, the veteran 
testified that he was receiving no treatment for his blood 
disorder.  He indicated that he had jaundice all the time.  
He indicated he saw a private hematologist every six months 
to check his blood.

After reviewing the evidence of record, the Board finds that 
it does not support a compensable initial disability 
evaluation for the veteran's thrombocytopenia with Gilbert's 
Disease.  In this regard, the Board notes that a 30 percent 
rating under Diagnostic Code 7705 requires a stable platelet 
count between 70,000 and 100,000, without bleeding.  The 
medical evidence of record has not shown platelet counts less 
than 123,000.  In addition, there is no medical evidence of 
liver symptoms other than jaundice.  There was no evidence of 
hepatomegaly or treatment.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.

H.  Sinusitis

By a rating decision dated October 2003, the veteran was 
granted service connection for sinusitis and assigned a 
noncompensable disability evaluation effective July 1, 2003.  
This disability evaluation has remained in effect.

The veteran is currently rated at 0 percent (noncompensable) 
for sinusitis under 38 C.F.R. § 4.97, Diagnostic Code 6513.  
Under these rating criteria, a 10 percent rating is assigned 
when a veteran has one or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or when he has three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.

A 30 percent rating is assigned when a veteran has three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment; 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

At an August 2003 VA examination, it was noted that sinusitis 
was manifested by periodic flare-ups of right facial pain and 
plain x-rays of the sinuses demonstrated bilateral muscosal 
thickening of the maxillary sinuses and no other sinus 
abnormalities.  

At a June 2005 VA examination, the veteran reported 
difficulty with breathing, post nasal drip, and recurrent 
sore throat.  The examination showed normal external nose and 
deviation of the nasal septum with obstruction of more than 
50 percent of the nasal airway.  The post nasal space was 
congested.  Laryngeal and pharyngeal examination was normal 
and there were no palpable neck nodes.  X-ray of the nasal 
sinus was within normal limits.

Outpatient treatment records from BMC Lakehurst dated 
February 2001 to June 2007 noted chronic sinusitis and 
complaints of night time congestion.

At his January 2008 Travel Board hearing, the veteran 
testified that he had six incapacitating episodes of 
sinusitis a year.  He stated he would get stuffy nose and he 
would get plugged up and he could not breathe.  He indicated 
he was taking Sudafed, Flonase, and Breathe Right.  

The evidence of record confirms that the veteran has episodes 
of sinusitis, but there is no objective medical evidence of 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or when he has three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.

During the course of his appeal treatment records show 
periodic treatment for sinusitis, but there is no medical 
evidence to warrant a compensable disability evaluation.  
Thus, while the veteran does take some medication for 
sinusitis, his symptoms fail to warrant a rating in excess of 
10 percent. As such, the veteran's claim is denied.

II.  Service connection for seizure disorder

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Certain chronic disabilities, such as epilepsies, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service medical records show that in August 1999, the veteran 
blacked out for several seconds and found himself on the 
floor upon awakening.  He was seen a neurologist who 
diagnosed "questionable seizure disorder of unknown 
etiology".  It was recommended he take Dilantin.  

At an August 2003 VA examination, the veteran reported a 
history of a solitary seizure which occurred in service.  It 
was noted that no specific etiology was determined.  He has 
been seizure free and was not taking any anti-convulsants.  
The examination showed the veteran to be alert, oriented, and 
fluent.  It was noted that the remainder of the neurological 
examination was nonfocal.  The diagnosis was solitary seizure 
with no sequelae and no residuals.  

At a June 2005 VA examination, the veteran reported an 
episode of a single seizure in 1998.  The veteran stated that 
prior to the seizure he had an aura of a metallic taste in 
his mouth, then passed out and was unconscious for a variable 
period of time.  No tonic clonic convulsion was noted and no 
tongue biting.  There was no urinary incontinence.  
Postictally, he was somehow confused.  He was taken to the 
hospital and was prescribed Dilantin, which was given for a 
brief period of time and then it was stopped.  He had a 
neurological workup done at the Bethesda Naval Hospital.  He 
had an MRI scan done which was negative.  According to the 
veteran, it was negative and also had two routine EEG's which 
showed nonspecific changes in the temporal region.  No 
epileptogenic focus.  The veteran had been off Dilantin since 
1998 and has had no recurrence of seizure.  After 
examination, the diagnosis was history of single seizure 
(complex partial seizure) in service with no recurrence.  

At a September 2007 VA examination, the veteran reported a 
seizure about three years ago and after that no recurrence.  
He indicated he had EEG tests done which showed slightly 
abnormal showing left temporal slowing.  The veteran reported 
that he was initially given Dilantin and then Neurontin, but 
these were stopped because he had thoracic aneurysm problems 
and also heart problems.  

At his January 2008 Travel Board hearing, the veteran 
testified that he had a seizure while in service and he was 
seen at Bethesda and it was recommended he take Dilantin.  He 
has not had a seizure since and was not taking medication or 
seeing a physician for seizures.  

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for a seizure disorder.

Service medical records show that in August 1999 the veteran 
blacked out for several seconds and found himself on the 
floor upon awakening.  He was seen a neurologist who 
diagnosed "questionable seizure disorder of unknown 
etiology".  It was recommended he take Dilantin.  The 
veteran has not had a seizure since that time and stopped 
taking Dilantin shortly after it was prescribed.  Medical 
evidence shows no residuals from the seizure in 1999.

There is no medical evidence that the veteran currently has a 
seizure disorder.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In Brammer, the United States Court of Appeals for 
Veterans Claims (Court) stated that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability."  
Brammer, 3 Vet. App. at 225.  The Court further stated that 
where the proof is insufficient to establish a present 
disability there could be no valid claim for service 
connection.  Id.

Presumptive service connection is not warranted because there 
is no competent evidence of compensably disabling epilepsy 
within the first year following separation from active duty.  

Under these facts, a "disability" for VA compensation benefit 
purposes is not shown to be present in this case.  In the 
absence of a current disability, as defined by governing law, 
this claim must be denied.

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's July 2003 notice letter described the evidence 
necessary to file a claim for service connection, and met all 
of the requirements noted above; including informing the 
veteran that it was ultimately his responsibility to see to 
it that any records pertinent to his claims was received by 
VA.  As for the issue of increased initial evaluations for 
the veteran's service connected disabilities, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluations 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective dates have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

The Board finds no prejudice to the appellant in proceeding 
with the present decision.  He appealed the disability 
evaluations assigned to the disabilities under appeal.  As 
the appeal is being denied herein, any such issues are moot.  
In addition, he was provided letters in November 2005 and 
December 2007 which informed him of what he needed to 
substantiate a claim for an increased rating.  The veteran 
was later provided with information concerning relevant 
diagnostic codes and their application, and made statements, 
through his representative and at a Travel Board hearing 
indicating actual knowledge of what would be required for the 
increased evaluations.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims for the increased 
evaluation.  38 U.S.C.A. § 5103A (a), (b), (c) (West 2002 & 
Supp. 2007).  Specifically, the RO secured and associated 
with the claims file all evidence pertinent to this claim, 
including service medical records, VA examinations, and 
private medical records. 

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for gastritis is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative arthritis of the lumbar spine with 
radiculopathy of the left leg is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for left shoulder impingement syndrome is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for traumatic osteoarthritis of the left ankle is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for kidney stone with renal colic is denied.

Entitlement to an initial 60 percent evaluation for mitral 
valve prolapse with ascending aortic aneurysm is granted.

Entitlement to an initial compensable evaluation for 
thrombocytopenia with Gilbert's Disease is denied.

Entitlement to a compensable initial evaluation for sinusitis 
is denied.

Entitlement to service connection for a seizure disorder is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


